DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment and response filed on 4/12/2021 has been entered and overcomes the rejections to the claims.
Allowable Subject Matter
Claims 1-10, 13-15, and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art of record neither shows nor suggest an organic electroluminescence display device comprising: a first electrode; a first organic layer on the first electrode and includes a light-emitting layer; a second electrode on the first organic layer; a second organic layer on the second electrode; and an inorganic layer including a conductive material on the second organic layer.
Due to their dependency, claims 2-10 and 15 are necessarily allowable.
Regarding independent claim 13, the prior art of record neither shows nor suggest an organic electroluminescence display device comprising an electroluminescence element including a first electrode and a second electrode; an organic layer on the electroluminescence element; and an inorganic layer including a conductive material on the electroluminescence element, wherein the organic layer has a first thickness and a second thickness different from the first thickness, the first thickness is larger than a thickness of the inorganic layer, and the second thickness is smaller than the thickness of the inorganic layer.

Regarding independent claim 14, the prior art of record neither shows nor suggest an organic electroluminescence display device comprising an electroluminescence element including a first electrode and a second electrode; an organic layer on the electroluminescence element; an inorganic layer including a conductive material on the electroluminescence element; and 5Attorney Docket No.: 881497-5385-US07 Application No.: 16/505,892Patent pixels, wherein the organic layer overlaps with the pixels continuously.
Regarding independent claim 17, the prior art of record neither shows nor suggest an organic electroluminescence display device comprising an electroluminescence element including a first electrode and a second electrode; an organic layer on the electroluminescence element; an inorganic layer including a conductive material on the electroluminescence element; and a sealing film on the inorganic layer, wherein the sealing film includes a first inorganic film and a second inorganic film.
Due to their dependency, claims 18-19 are necessarily allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L WILLIAMS whose telephone number is (571)272-2465.  The examiner can normally be reached on M-F 6:30 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH L WILLIAMS/           Primary Examiner, Art Unit 2879